DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a measurement-object gas flow section”, “a reference gas regulating device”, and a “detection device” in claim 8.  Also, “a measurement voltage detection unit” in claim 10.
Because these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed For the measurement-object gas flow section namely, collectively structural elements 10, 11, 12, and 13 shown in Applicant’s 
Figure 2.  See originally filed specification paragraph [0032].   
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.










Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim limitation “a reference gas regulating device” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s specification paragraph [0086] just refers to element 90 in Figure 2 as a reference gas regulating device.  There is no structure shown though – element 90 is represented by a circle with “Ip3” within it together with a square with “Vp3” within it.     The disclosure is therefor devoid of any structure that performs the function in the claim.     Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “a detection device” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function 41 in Figure 2 as a reference gas regulating device.  There is no structure shown though – element 41 is represented by a circle with “Ip2” within it.  The disclosure is therefor devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim limitation “a measurement voltage detection unit” in claim 10 invokes 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s specification paragraph [0104] just refers to measurement-pump-control oxygen-partial-pressure detection sensor cell 82 in Figure 2 as a measurement voltage detection unit.  There is no structure shown though – element 82 is represented by a circle with “V2” within it.  The disclosure is therefor devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. US 2015/0276659 A1 (hereafter “Sekiya”) in view of Sekiya et al. 
US 2015/0276657 A1 (hereafter “Sekiya II”).


Addressing claim 1, Sekiya discloses a sensor element (101; Abstract) for detecting a specific gas concentration in a measurement-object gas (paragraph [0025]) and, the sensor element comprising: 
an element body (layered structure shown in Figure 2 excluding the wiring and electrical circuit elements eternal to the layered body) including an oxygen-ion-conductive solid electrolyte layer (4; paragraph [0031]), the element body having a longitudinal direction (front to rear in Figure 2); 
a measurement electrode (44; paragraph [0055]) disposed in the element body so as to come into contact with the measurement-object gas (paragraph [0055]);
a reference electrode (42; paragraph [0057]) disposed in the element body so as to come into contact with a reference gas (paragraph [0036]), the reference gas being used as a reference to detect the specific gas concentration in the measurement-object gas (paragraphs [0059] and [0072]); and 
a heater (72; paragraph [0063]) disposed in the element body and configured to heat the solid electrolyte layer (Figure 2), wherein 


    PNG
    media_image1.png
    713
    838
    media_image1.png
    Greyscale

), 
a length of the reference electrode in a front-rear direction is less than or equal to 1.1 mm ( 

    PNG
    media_image2.png
    127
    472
    media_image2.png
    Greyscale

	Excerpted from paragraph [0061].), 
the front-rear direction being a direction along the longitudinal direction of the element body (see Figure 2), and 
an area of the reference electrode as viewed in the thickness direction is greater than or equal to 1.0 mm2 (

    PNG
    media_image3.png
    46
    460
    media_image3.png
    Greyscale

Excerpted from paragraph [0061].).
	Sekiya does not appear to disclose a particular value or range of values for the length of the measurement electrode in the front-rear direction; however, Figure 2, although not to scale, shows the length of the measurement electrode in the front-rear direction to be slightly less than the length of the reference electrode in the front-rear direction, so the range for the length of the measurement electrode in the front-rear direction would be expected to be similar to the disclosed example range of 0.2 to 2 mm for the reference electrode, and so still overlapping with the claimed range of less than or equal to 1.1 mm.  Moreover, Sekiya II Figure 1 shows a view of a sensor element for a solid electrolyte gas sensor that is substantially the same, including associated wiring and electrical connections, as the view shown in Sekiya Figure 2; most notably the measurement electrode (44 in both Sekiya and Sekiya II) and the reference electrode (42 in both Sekiya and Sekiya II) are similarly situated within the sensor elements and 

    PNG
    media_image4.png
    77
    570
    media_image4.png
    Greyscale

   Excerpted from Sekiya II paragraph [0101].
0.4 mm is less than 1.1 mm.
 	Thus, in light of Sekiya Figure 2 itself, which, again, suggests a similar size range for both the measurement electrode and the reference electrode, together with 
Sekiya II, which discloses having the measurement electrode length be less than 
1.1 mm in a sensor electrode nearly identical to that disclosed in Sekiya, to have the measurement electrode in Sekiya be less than or equal to 1.1 is prima facie obvious as just a change in size of the measurement electrode itself (assuming it was outside the claimed range in Sekiya) or a proportional change in the sizes of all of the parts of the sensor element of Sekiya, that is a scaling down of the sensor element, with no material effect on the operation of the sensor element (as Sekiya already discloses the claimed dimensions for the refence electrode, any change in size of the measurement electrode would be expected to be small as would its effect on the operation of the sensor element).  See MPEP 2144.04 (IV)(A).   






    PNG
    media_image5.png
    51
    538
    media_image5.png
    Greyscale

Excerpted from Sekiya paragraph [0061].



Addressing claim 4, for the additional limitation of this claim note the following in Sekiya

    PNG
    media_image6.png
    172
    544
    media_image6.png
    Greyscale

Excerpted from Sekiya paragraph [0061].

Addressing claim 5, for the additional limitation of this claim note the following in Sekiya II

    PNG
    media_image7.png
    63
    465
    media_image7.png
    Greyscale

Excerpted from Sekiya II paragraph [0101].


Addressing claim 6, for the additional limitation of this claim note the following in Sekiya

    PNG
    media_image8.png
    144
    545
    media_image8.png
    Greyscale

Excerpted from Sekiya paragraph [0061].
So, Rr may, for example, equal 2 mm / 2.5 mm, which equals 0.8.


Addressing claim 7, for the additional limitation of this claim note the following in Sekiya II

    PNG
    media_image9.png
    81
    509
    media_image9.png
    Greyscale

Excerpted from Sekiya II paragraph [0101].

So, Rm may, for example, equal 0.4 mm / 1 mm, which equals 0.4, which falls the claimed range.


22 in Sekiya Figure 2 is being construed as such a measurement-object-gas- side electrode.  See also Sekiya paragraph [0043].
As for the claim limitations “the element body having disposed therein a measurement- object gas flow section that allows the measurement-object gas to be introduced thereinto and to flow therethrough, the measurement electrode being disposed in a measurement chamber in the measurement-object gas flow section; . . . .”, structural elements 10, 11, 12, and 13 in Sekiya Figure 2 are collectively being construed by the Examiner as the claimed measurement- object gas flow section (see item 4 under Claim Interpretation above), and  third internal cavity 61 in Sekiya 
Figure 2 is being construed as the claimed measurement chamber. See Sekiya paragraphs [0032] and [0053].
As for the claim limitation “the measurement electrode being disposed in a measurement chamber in the measurement-object gas flow section; . . . .”, see Sekiya Figure 2.  The Examiner is construing third internal cavity 61 as the claimed measurement chamber.  
As for the claim limitation “a reference gas regulating device that applies a control voltage between the reference electrode and the measurement-object-gas-side electrode to pump oxygen into around the reference electrode, the control voltage being repeatedly turned on and off; . . . .”, the Examiner is construing 90 in Sekiya Figure 2 as this reference gas regulating device.  See also Sekiya the Abstract and paragraphs 90 in Applicant’s Figure 2
Last, as for the claimed limitation “detection device”, the Examiner is construing measurement pump cell 41 in Sekiya Figure 2 as this detection device.  Also see in Sekiya paragraphs [0075], [0056], and [0058].  Also see originally filed Applicant’s specification paragraph [0086] and element 41 in Applicant’s Figure 2.


 

Addressing claim 9, as for the claimed outer measurement electrode, the Examiner is construing outer pump electrode 23 in Sekiya Figure 2 as this electrode.  See also Sekiya the Abstract and paragraph [0075].  Additionally, compare with 23 in Applicant’s originally filed specification paragraph [0083] and Applicant’s Figure 2.
As for the functional claim limitations for the detection device, see Sekiya paragraphs [0055]-[0058[. 
As for the limitation “an area of the measurement electrode as viewed in the thickness direction is greater than or equal to 0.2 mm2 and - 85 -less than or equal to 2.0 mm2…”, the Examiner will note that as best understood by him the measurement electrode (44) in Sekiya Figure is flat and has a rectangular shape when viewed from above.  Sekiya II discloses the following length and width ranges for corresponding measurement electrode in Sekiya Figure 2:

    PNG
    media_image10.png
    67
    479
    media_image10.png
    Greyscale

Excerpted from Sekiya II paragraph [0101].
Thus, Sekiya II discloses that “an area of the measurement electrode as viewed in the thickness direction is 0.4 mm2, which is greater than 0.2 mm2 and less than 2.0 mm2.  To have the measurement electrode in the sensor element of Sekiya dimensioned as taught by Sekiya II, and so have an area within the claimed range, is just a scaling down of the sensor element, to a known size, with no material effect on the operation of the sensor element.  


Addressing claim 10, as for the claimed measurement voltage detection unit, the Examiner is construing element 82 in Sekiya Figure 2 as this unit as it matches element 82 in Applicant’s Figure 2, which Applicant says corresponds to the measurement voltage detection unit.  See Applicant’s specification paragraph [0104].  Note that the term “measurement voltage detection unit” invokes 25 U.S.C.  112(f) (see above), so the Examiner can turn to the specification to understand the scope of this term. 
	As for the claim limitation “the detection device includes the measurement pump cell, and a measurement pump cell controller that controls the measurement pump cell, . . . .”, a measurement pump cell controller is clearly implied by Sekiya paragraph [0058], which describes several processes involving the measurement pump cell, including controlling the control voltage V2.  

	As for the last limitations of claim 10, regarding the reference gas regulating device, see Sekiya paragraphs [0060] and [0072]. Note that a reference-gas regulating pump cell controller” is implied by features such as “control current Ip3” and the pumping functions discussed in paragraph [0072].   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of Sekiya II as applied to claims 1 and 3-10 above, and further in view of Araki et al. US 2016/0209354 A1 (hereafter “Araki”).

Addressing claim 2, Sekiya as modified by Sekiya II does not disclose a value or range of values for a distance between the reference electrode and the measurement electrode in the thickness direction.
Araki discloses a laminated solid-electrolyte gas sensor comprising a planar solid electrolyte (2) between a measurement electrode (50) and a reference electrode (80).  See the title, Abstract, and Figure 1.  Araki further discloses 

    PNG
    media_image11.png
    103
    431
    media_image11.png
    Greyscale

0.1 mm to 0.3 mm equals 100 µm to 300 µm, which falls completely within the claimed distance range.
prima facie obvious as just a proportional scaling down of the all of the parts of the sensor element of Sekiya as modified by Sekiya II, most notably the thickness of the solid electrolyte layer 4 in the sensor element of Sekiya as modified by Sekiya II (see Sekiya Figure 2),  with no material effect on how the sensor element operates.  See MPEP 2144.04 (IV)(A). See MPEP 2144.04 (IV)(A).   
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 22, 2022